t c memo united_states tax_court roger pavlica petitioner v commissioner of internal revenue respondent docket no 5861-06l filed date frederick j o’laughlin for petitioner abbey b garber for respondent memorandum opinion swift judge petitioner seeks review of respondent’s notice_of_determination sustaining respondent’s notice_of_levy relating to petitioner’s and federal_income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times the issue for decision is whether respondent’s appeals_office abused its discretion in sustaining respondent’s notice_of_levy background the essential facts of this case were stipulated and are so found at the time the petition was filed petitioner resided in dallas texas for and petitioner failed to file individual federal_income_tax returns on or about date respondent mailed to petitioner notices of deficiency determining deficiencies in petitioner’s federal income taxes for through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively and for an amount not disclosed in the record on date in docket nos and petitioner filed separate petitions relating to the above notices of deficiency for through petitioner did not file a petition with regard to the above notice_of_deficiency for and on date respondent assessed the tax_deficiency against petitioner for on date after the parties had agreed to a settlement of all issues we entered decisions in the above four dockets in which the parties stipulated deficiencies in petitioner’s federal income taxes for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the parties also stipulated that petitioner had fully paid the tax_deficiency for on date respondent mailed to petitioner a notice_of_levy relating to the above federal_income_tax deficiencies for and on date petitioner mailed to respondent a written request for a sec_6330 appeals_office hearing relating to respondent’s date levy notice in petitioner’s written appeals_office hearing request petitioner’s only request was that he be allowed to pay his above federal_income_tax deficiencies in installments on date petitioner’s attorney held a face-to- face hearing with respondent’s appeals officer at the hearing petitioner’s attorney’s only request was that petitioner be allowed to enter into an installment_agreement as of the date hearing date petitioner had not filed his federal_income_tax return for on date respondent’s appeals_office mailed to petitioner an adverse notice_of_determination sustaining respondent’s notice_of_levy and citing petitioner’s failure_to_file his federal_income_tax returns as a factor on date petitioner late filed with respondent his federal_income_tax return for discussion generally under sec_6331 respondent may lawfully collect by levy upon property belonging to a taxpayer outstanding taxes which remain unpaid days after respondent’s notice_and_demand therefor prior to making a levy upon a taxpayer’s property respondent must give to the taxpayer written notice of both the proposed levy and of the taxpayer’s right to an appeals_office hearing relating to the proposed levy sec_6330 sec_6331 in such a hearing respondent is to verify whether the requirements of applicable law and administrative procedure have been met and consider other appropriate issues such as collection alternatives raised by the taxpayer sec_6330 under sec_6330 respondent also is to consider whether respondent’s proposed levy balances the need for efficient collection_of_taxes with the taxpayer’s concern that respondent’s collection action be no more intrusive than necessary under sec_6330 we have jurisdiction to review respondent’s notice_of_determination relating to a sec_6330 hearing where the underlying federal_income_tax liability is not at issue we review for abuse_of_discretion respondent’s determination adverse to a taxpayer sustaining respondent’s collection activity 114_tc_604 petitioner argues that respondent’s appeals_office should have granted petitioner an installment_agreement because however petitioner had a history of noncompliance with his federal_income_tax obligations and was not compliant with his current tax obligations as of the date of the appeals_office hearing respondent’s appeals_office did not abuse its discretion in declining to grant petitioner an installment_agreement see 412_f3d_819 7th cir affg 123_tc_1 no abuse_of_discretion when rejecting an installment_agreement from a taxpayer who had a history of not fulfilling federal_income_tax obligations rodriguez v commissioner tcmemo_2003_153 no abuse_of_discretion when rejecting an offer-in-compromise from a taxpayer who had not filed current and previous returns londono v commissioner tcmemo_2003_99 no abuse_of_discretion when rejecting an offer-in-compromise from a taxpayer who had a history of not fulfilling federal_income_tax obligations mccorkle v commissioner tcmemo_2003_34 no abuse_of_discretion when rejecting an installment_agreement from a taxpayer who had not filed a current return we sustain respondent’s levy to reflect the foregoing decision will be entered for respondent
